Citation Nr: 0814787	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
post-gastric resection, normal function, gastric reflux 
and hiatus hernia.

2.	Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1941 to 
June 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must notify claimants seeking VA benefits what information 
or evidence is needed in order to substantiate a claim, and 
VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, no VCAA notification letter has been sent with 
regard to the evidence needed to substantiate a claim for a 
higher rating for post-gastric resection, normal function, 
gastric reflux and hiatus hernia.  Accordingly, the Board 
concludes that this case must be remanded for compliance with 
the required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the Board cannot rectify 
this procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this matter must be remanded for further 
development.

The Board notes a recent decision of the Court of Appeals for 
Veterans Claims (Court) established specific requirements for 
VCAA notices sent with regard to increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that VCAA notice must include 
notice regarding the disability rating and the effective 
date.  The Board notes that no such notice was provided to 
the veteran. Thus, on remand, notice conforming to Vazquez-
Flores and Dingess should be sent to the veteran.

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claim for entitlement to an increased rating 
for post-gastric resection, and therefore, the TDIU claim is 
inextricably intertwined with the increased rating claim.  
The United States Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As the TDIU claim is "inextricably 
intertwined" with the increased rating claim, the TDIU claim 
must also be remanded to the AOJ in accordance with the 
holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran all notice and duty 
to assist obligations with regard to 
the veteran's claim for an increased 
evaluation for post-gastric resection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In addition, 
the AOJ should ensure that the 
notification requirements and 
development procedures contained in the 
Court's decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), are fully met.

2.	Schedule the veteran for a VA 
examination to determine the severity 
of his post-gastric resection.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the veteran, the 
examiner should offer findings as to 
the severity of the veteran's post-
gastric resection.  Specifically, the 
examiner should specify:

a.	the frequency of episodes of 
epigastric disorders, if any, with 
circulatory symptoms after meals 
and whether diarrhea and weight 
loss exist;

b.	whether the veteran suffers from 
nausea, sweating, circulatory 
disturbances after meals, 
diarrhea, hypoglycemic symptoms 
and weight loss with malnutrition 
and anemia;

c.	whether the veteran suffers from 
symptoms of pain, vomiting, 
material weight loss and 
hematemesis or melena with 
moderate anemia.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



